         Entered on Docket November 20, 2018
                                            Below is a Memorandum Decision of the Court.


1                                           ___________________
                                            Brian D. Lynch
2                                           U.S. Bankruptcy Court Judge
                                               (Dated as of Entered on Docket date above)
3

4

5

6
       ____________________________________________________________
7                            UNITED STATES BANKRUPTCY COURT
                         WESTERN DISTRICT OF WASHINGTON AT TACOMA
8
     In re:                                                               Case No. 18-41245
9

10
     FRASER’S BOILER SERVICE, INC.                            MEMORANDUM DECISION ON
                                                            OBJECTIONS TO RELEASES AND
11                               Debtor.                  EXCULPATIONS IN DEBTOR’S PLAN OF
                                                           REORGANIZATION AND LIQUIDATING
12                                                               TRUST AGREEMENT

13            In its Objection to the Debtor’s First and Second Amended Plans of Reorganization

14   (ECF No. 383), the United States Trustee (“UST”) objected to certain releases and

15   exculpations contained in the Debtor’s Second Amended Plan and the accompanying

16   Liquidating Trust Agreement. Certain London Market Insurers and National Union Fire

17   Insurance Company of Pittsburgh, PA (collectively, the “Opposing Insurers”) joined the UST’s

18   Objection See ECF No. 418. The UST and the Opposing Insurers filed supplemental briefs,

19   both of which addressed their respective objections to the releases and exculpations. See

20   ECF No. 467; ECF No. 468. Oral argument on these issues was heard on October 22, 2018.

21            At the October 22 Hearing, the UST advised the Court that some of the release and

22   exculpation objections would be resolved by the Debtor’s forthcoming amendments to the

23   Plan to (a) remove Receiver Resource Transition Consultants LLC from the list of exculpated

24   parties and (b) remove Paragraph 9.7, which provided a release for the Debtor’s present

25


     MEMORANDUM DECISION ON RELEASES AND EXCULPATIONS - 1



      Case 18-41245-BDL       Doc 563   Filed 11/20/18        Ent. 11/20/18 15:40:34        Pg. 1 of 9
                                             Below is a Memorandum Decision of the Court.


1    director, officer, and employee, David Gordon. The Debtor’s Third Amended Plan of
2    Reorganization has now been filed. See ECF No. 507.
3          The remaining objections to the release and exculpation provisions in the Plan and
4    Liquidating Trust Agreement are as follows:
5          1)     the exculpation provision in Paragraph 9.5 of the Plan is too broad
6                 because it includes non-estate fiduciaries (the “Exculpated Parties

7                 Objection”);

8          2)     the exculpation provision in Paragraph 9.5 of the Plan is too broad

9                 because it exculpates negligence, legal malpractice, and breaches of

10                fiduciary duty (the “Exculpated Acts Objection”); and

11         3)     the exculpation provision in Paragraph 4.4 of the Liquidating Trust

12                Agreement is inappropriate because it covers fiduciaries who will not

13                provide any services during the chapter 11 case and because it releases

14                the Liquidating Trustee and the Trust Advisory Committee (“TAC”) from

15                their fiduciary obligations (the “Trust Agreement Objection”).

16   After the Court heard oral argument, the Court announced it would take the remaining

17   exculpation and release objections under advisement.

18         The Court issues this Memorandum Decision to present its rulings on the remaining

19   exculpation and release objections.

20   1)    The Exculpated Parties Objection

21         Paragraph 9.5 of the most current version of the Plan, the Third Amended Plan, states:

22                Notwithstanding anything herein to the contrary, as of the
                  Confirmation Date but subject to the occurrence of the Effective
23                Date, none of the Debtor or Creditors’ Committee in all their
                  respective capacities, and their respective agents, attorneys,
24                financial advisors, accountants, investment bankers, members,
                  directors, officers, employees, and representatives, successors
25                and assigns shall have or incur any liability for any claim, cause of


     MEMORANDUM DECISION ON RELEASES AND EXCULPATIONS - 2



      Case 18-41245-BDL      Doc 563    Filed 11/20/18   Ent. 11/20/18 15:40:34    Pg. 2 of 9
                                             Below is a Memorandum Decision of the Court.


1                 action or other assertion of liability for any act taken or omitted to
                  be taken since the Commencement Date in connection with, or
2                 arising out of, the Chapter 11 Cases, the formulation,
                  dissemination, confirmation, consummation, or administration of
3                 the Plan, the Plan, the Disclosure Statement or any contract,
                  instrument, document or other agreement related thereto;
4                 provided, however, that the foregoing shall not affect the liability of
                  any person that would otherwise result from any such act or
5                 omission to the extent such act or omission is determined by a
                  Final Order to have constituted willful misconduct, gross
6                 negligence, fraud, criminal conduct, intentional unauthorized
                  misuse of confidential information that causes damages, or ultra
7                 vires act.

8    ECF No. 507 at 30-31. The UST asserts that this exculpation clause improperly includes the
9    Debtor’s and the Official Unsecured Creditors Committee’s “respective agents, attorneys,
10   financial advisors, accountants, investment bankers, members, directors, officers, employees,
11   and representatives, successors and assigns.” The UST contends that Ninth Circuit authority
12   does not support an extension of the exculpation clause to those assorted professionals and
13   that such an extension violates the Ninth Circuit’s interpretation of Section 524(e) of the
14   Bankruptcy Code in American Hardwoods, Inc. v. Deutsche Credit Corp. (In re American
15   Hardwoods, Inc.), 885 F.2d 621 (9th Cir. 1989) and Resorts International, Inc. v.
16   Lowenschuss (In re Lowenschuss), 67 F.3d 1394 (9th Cir. 1995). The Opposing Insurers
17   present arguments similar to those of the UST.
18         Debtor responds that these exculpations for agents and professionals are common for
19   plans of reorganization and “exist to allow debtors to minimize duplicative or collateral
20   litigation[] that would require estate agents and professional[s] to demand higher

21   compensation to compensate for the risk of future litigation costs.” ECF No. 483 at 10.

22         Several bankruptcy courts within the Ninth Circuit have allowed release or exculpation

23   provisions that extend to the plan proponent’s agents and professionals. See, e.g., In re

24   Yellowstone Mountain Club, LLC, 460 B.R. 254, 267, 277 (Bankr. D. Mont. 2011); In re

25   Lighthouse Lodge, LLC, No. 09-52610-RLE, 2010 WL 4053984, at *6, *9 (Bankr. N.D. Cal.


     MEMORANDUM DECISION ON RELEASES AND EXCULPATIONS - 3



      Case 18-41245-BDL      Doc 563    Filed 11/20/18    Ent. 11/20/18 15:40:34     Pg. 3 of 9
                                              Below is a Memorandum Decision of the Court.


1    Oct. 14, 2010) (conditioning approval on the addition of exculpation exceptions for gross
2    negligence and willful misconduct); In re W. Asbestos Co., 313 B.R. 832, 846-47 (Bankr. N.D.
3    Cal. 2003); In re WCI Cable, Inc., 282 B.R. 457, 477-80 (Bankr. D. Or. 2002) (conditioning
4    approval on the addition of exculpation exceptions for negligence and breaches of fiduciary
5    duty); see also Lazo v. Roberts, No. CV15-7037-CAS, 2016 WL 738273, at *8 (C.D. Cal. Feb.
6    22, 2016) (discussing several of the cases in the context of a motion to dismiss). These

7    provisions can be valuable, particularly in contentious cases. See In re Yellowstone Mountain

8    Club, LLC, 460 B.R. at 273-74 (“An exculpation clause in this case was certainly advisable

9    given the litigious posture of the parties.”); In re WCI Cable, Inc., 282 B.R. at 479 (“[T]he WCI

10   Group and their officers and agents have a legitimate concern in these bitterly contested

11   cases with the potential for claims being asserted against them regarding their postpetition

12   acts.”).

13          Moreover, these exculpation clauses are not prohibited under the Ninth Circuit’s

14   interpretation of Section 524(e). The decision of the Bankruptcy Court for the District of

15   Montana in Yellowstone Mountain Club, LLC is instructive on this issue:

16                This court is bound by, and does not dispute the legal precedent
                  established in Lowenschuss, American Hardwoods, and Underhill,
17                that liabilities of nondebtors cannot be discharged through a plan.
                  Such legal precedent, however, is inapplicable here because,
18                unlike in Lowenschuss, American Hardwoods, and Underhill, ¶ 8.4
                  of the Debtors’ Third Amended Joint Plan of Reorganization is not
19                a broad sweeping provision that seeks to discharge or release
                  nondebtors from any and all claims that belong to others.
20

21   460 B.R. at 270. The exculpation clause in Yellowstone Mountain Club, LLC was limited to
22   only those acts or omissions “in connection with, relating to or arising out of the Chapter 11
23   cases, the formulation, negotiation, implementation, confirmation or consummation of this

24   Plan, the Disclosure Statement, or any contract, instrument, release or other agreement or

25   document entered into during the Chapter 11 Cases or otherwise created in connection with


     MEMORANDUM DECISION ON RELEASES AND EXCULPATIONS - 4



      Case 18-41245-BDL      Doc 563     Filed 11/20/18   Ent. 11/20/18 15:40:34    Pg. 4 of 9
                                                 Below is a Memorandum Decision of the Court.


1    this Plan [.]” Id. at 272-73. The court determined that the exculpation clause was “temporal in
2    nature and cover[ed] those parties who were closely involved with drafting the Settlement
3    Term Sheet, which became the cornerstone of the Debtors’ [plan].” Id. at 270. Therefore, the
4    court held that “the exculpation clause in the Debtors’ confirmed [plan] [did] not implicate 11
5    U.S.C. § 524(e)” and was not barred by Ninth Circuit precedents. Id. at 277.
6            Like the exculpation clause in Yellowstone Mountain Club, LLC, Paragraph 9.5 only

7    exculpates the Debtor, Committee, and their respective agents and professionals for “any act

8    taken or omitted to be taken since the Commencement Date in connection with, or arising
9    out of, the Chapter 11 Cases, the formulation, dissemination, confirmation,
10   consummation, or administration of the Plan, the Plan, the Disclosure Statement or any

11   contract, instrument, document or other agreement related thereto; . . . .” ECF No. 507 at

12   31 (emphasis added).1 Paragraph 9.5 is not a broad, sweeping release of the Debtor’s and

13   Committee’s agents and professionals; it merely exculpates them for limited post-petition acts

14   and omissions related to this bankruptcy case. The Court agrees that allowing such a limited

15   exculpation does not conflict with the Ninth Circuit’s interpretation of Section 524(e) in

16   Lowenschuss and American Hardwoods. Based on the above cases, the Court will allow the

17   inclusion of the Debtor’s and the Committee’s “respective agents, attorneys, financial

18   advisors, accountants, investment bankers, members, directors, officers, employees, and

19   representatives, successors and assigns” in the list of parties exculpated under Paragraph 9.5

20   of the Plan.

21           The Court is concerned, however, that the temporal limitation in Paragraph 9.5 is not

22   sufficiently clear. Exculpation clauses generally only exculpate those actions taken in

23   connection with a bankruptcy case between the petition date and the effective date of the

24

     1
25     The Third Amended Plan defines “Commencement Date” as April 9, 2018. See ECF No. 507 at 4. April 9, 2018
     is the petition date for this case.

     MEMORANDUM DECISION ON RELEASES AND EXCULPATIONS - 5



         Case 18-41245-BDL      Doc 563     Filed 11/20/18     Ent. 11/20/18 15:40:34       Pg. 5 of 9
                                              Below is a Memorandum Decision of the Court.


1    plan. See, e.g., In re Yellowstone Mountain Club, LLC, 460 B.R. at 271 (The Court read the
2    exculpation clause to only protect those acts that occurred between the petition date and
3    effective date.); In re Lighthouse Lodge, LLC, 2010 WL 4053984, at *6 (The language of the
4    clause expressly limited the exculpation to acts “from the Petition Date to and including the
5    Effective Date.”).
6           Paragraph 9.5 exculpates “any act taken or omitted to be taken since the
7    Commencement Date in connection with, or arising out of, the Chapter 11 Cases, the
8    formulation, dissemination, confirmation, consummation, or administration of the Plan, the

9    Plan, the Disclosure Statement or any contract, instrument, document or other agreement

10   related thereto; . . . .” ECF No. 507 at 31 (emphasis added). While this language makes clear

11   that only post-petition acts will be exculpated, it is not sufficiently clear when the exculpation

12   will end and that post-Effective Date acts will not be exculpated. A clear temporal limitation is

13   important in this case because acts related to the Liquidating Trust may occur after the

14   Effective Date, but should not be exculpated under the Plan.

15          Therefore, while the Court will allow the inclusion of the Debtor’s and the Committee’s

16   “respective agents, attorneys, financial advisors, accountants, investment bankers, members,

17   directors, officers, employees, and representatives, successors and assigns” in the list of

18   exculpated parties, the Court will only confirm a plan containing Paragraph 9.5 if the Debtor

19   adds language to further clarify that Paragraph 9.5 does not exculpate post-Effective Date

20   acts. The Exculpated Parties Objection is otherwise overruled.

21   2)     The Exculpated Acts Objection

22          The UST next asserts that if the Court allows the exculpation of the Debtor’s and the

23   Committee’s agents and professionals, then negligence, legal malpractice, and breaches of

24   fiduciary duty should be added to the exculpation exceptions for these parties. The UST relies

25   primarily on In re WCI Cable, Inc., 282 B.R. 457 (Bankr. D. Or. 2002), a case where the


     MEMORANDUM DECISION ON RELEASES AND EXCULPATIONS - 6



      Case 18-41245-BDL       Doc 563    Filed 11/20/18    Ent. 11/20/18 15:40:34    Pg. 6 of 9
                                               Below is a Memorandum Decision of the Court.


1    bankruptcy court conditioned approval of an exculpation clause that extended to agents and
2    professionals on the addition of negligence and breaches of fiduciary duty to the list of
3    excepted actions. The UST also cites to Hall v. Perry (In re Cochise College Park, Inc.), 703
4    F.2d 1339 (9th Cir. 1983) to support its contention that “the Debtor, as an estate fiduciary,
5    should remain liable for negligent acts and breaches of fiduciary duty.” ECF No. 467 at 26.
6    Finally, the UST contends that legal malpractice should be excepted from exculpation as well

7    because Washington Rule of Professional Conduct (“RPC”) 1.8(h)(1) “prevents an attorney

8    from making an agreement prospectively limiting the lawyer’s liability to a client for

9    malpractice.” ECF No. 383 at 3.

10          In response, the Debtor contends that adding those exculpation exceptions would

11   render Paragraph 9.5 “utterly meaningless,” as “[a]lmost any claim against an estate agent or

12   professional that attempts to re-litigate or collaterally challenge actions occurring during a

13   reorganization case will sound in negligence or breach of duty in some form.” ECF No. 483 at

14   11.

15          “Different liability standards may be appropriate and/or applicable under the Bankruptcy

16   Code to [] different entities and individuals in various circumstances in performing their

17   respective functions postpetition in bankruptcy . . . .” In re WCI Cable, Inc., 282 B.R. at 478.

18   “[T]he lines separating actions protected by immunity from actionable conduct are neither

19   clearly nor easily drawn.” Id. “[D]ecisions in this area have arrived at varied and often

20   inconsistent results.” Id. at 479.

21          The Bankruptcy Court in WCI Cable, Inc. further observed that, “in general, decisions in

22   the Ninth Circuit appear not to favor exculpation or indemnification provisions that limit liability

23   for negligence or breaches of fiduciary duties.” Id. at 479. However, post-WCI Cable, several

24   bankruptcy courts within the Ninth Circuit have approved exculpation clauses that extend to

25   the plan proponent’s agents and professionals without the addition of such exceptions. See,


     MEMORANDUM DECISION ON RELEASES AND EXCULPATIONS - 7



      Case 18-41245-BDL        Doc 563    Filed 11/20/18    Ent. 11/20/18 15:40:34     Pg. 7 of 9
                                              Below is a Memorandum Decision of the Court.


1    e.g., In re Yellowstone Mountain Club, LLC, 460 B.R. at 267, 277 (exculpation clause did not
2    include exceptions for ordinary negligence, legal malpractice, or breaches of fiduciary duty); In
3    re Lighthouse Lodge, LLC, 2010 WL 4053984, at *6, *9 (court conditioned approval on the
4    addition of gross negligence and willful misconduct to exculpation exceptions, but expressly
5    did not require the addition of ordinary negligence or breaches of fiduciary duty); In re W.
6    Asbestos Co., 313 B.R. at 846-47 (exculpation clause did not include exceptions for ordinary

7    negligence, legal malpractice, or breaches of fiduciary duty).

8          Thus, it appears common among bankruptcy courts within the Ninth Circuit to allow

9    exculpation clauses that do not include exceptions for breaches of fiduciary duty, legal

10   malpractice, or ordinary negligence. The Exculpated Acts Objection is overruled.

11   3)    The Trust Agreement Objection

12         Paragraph 4.4 of the Liquidating Trust Agreement exculpates the Liquidating Trustee

13   and the TAC, except for breaches of trust committed in bad faith or willful misappropriation:

14                Neither the Liquidating Trustee, the TAC (or any member of the
                  TAC), nor any of their respective agents, shall be liable to the
15                Liquidating Trust, to any Entity holding an Asbestos-Related
                  Personal Injury or Wrongful Death Claim, or to any other Entity,
16                except for such individual’s or entity’s own breach of trust
                  committed in bad faith or willful misappropriation. Neither the
17                Liquidating Trustee, the TAC (or any member of the TAC), nor any
                  of their respective agents, shall be liable for any act or omission of
18                any agent of the Liquidating Trust or the TAC (or any member of
                  the TAC), unless the Liquidating Trustee or the TAC (or any
19                member of the TAC), respectively, acted with bad faith in the
                  selection or retention of such agent.
20

21   ECF No. 507-1 at 14. The UST objects to this exculpation for two reasons. First, the UST

22   asserts that it is inappropriate to provide such an exculpation because the Liquidating Trustee

23   and TAC have not yet done anything in this chapter 11 case and will not exist until after a plan

24   is confirmed. Second, the UST contends that any such exculpation clause that does not

25   include an exception for breaches of fiduciary duty is inappropriate because the Liquidating


     MEMORANDUM DECISION ON RELEASES AND EXCULPATIONS - 8



      Case 18-41245-BDL      Doc 563     Filed 11/20/18   Ent. 11/20/18 15:40:34    Pg. 8 of 9
                                              Below is a Memorandum Decision of the Court.


1    Trust and the TAC members are fiduciaries and to allow such an exculpation provision “would
2    have the effect of altering the standard of care owed by the Trustee and the TAC.” ECF No.
3    467 at 27. The Opposing Insurers present arguments similar to those of the UST.
4          The Debtor responds that Paragraph 4.4 was offered as protection for the Liquidating
5    Trustee and TAC members in lieu of directors & officers insurance. Because the costs of
6    insurance would come out of the assets in the Liquidating Trust, Debtor contends that “the

7    beneficiaries of a trust should be enabled to decide for themselves whether releases and

8    indemnities or insurance premiums or perhaps higher compensation for trustees and agents is

9    most palatable.” ECF No. 483 at 11-12.

10         Exculpation clauses approved at confirmation are “limited to the fiduciaries who have

11   served during the chapter 11 proceeding,” including the estate professionals, the committee

12   and its members, and the debtor’s directors and officers. In re Wash. Mut., Inc., 442 B.R. 314,

13   350-51 (Bankr. D. Del. 2011). The Liquidating Trustee and TAC, however, will not exist in their

14   respective capacities until after a plan is confirmed in this case and the Liquidating Trust is

15   formed. Accordingly, the Liquidating Trustee and TAC have not done anything yet that

16   warrants exculpation or release. Moreover, the Court cannot determine at confirmation how

17   the Liquidating Trustee and TAC “will prospectively make a substantial contribution to the Plan

18   or that their actions will result in a substantial recovery for creditors or the equity security

19   holders.” See id. at 348. Therefore, the exculpation provided to the Liquidating Trustee and

20   TAC in Paragraph 4.4 of the Liquidating Trust Agreement is inappropriate and should be

21   removed. The Trust Agreement Objection is sustained.

22

23         Therefore, the Exculpated Parties Objection is OVERRULED, the Exculpated Acts

24   Objection is OVERRULED, and the Trust Agreement Objection is SUSTAINED.

25                                     //// END OF ORDER ///


     MEMORANDUM DECISION ON RELEASES AND EXCULPATIONS - 9



      Case 18-41245-BDL      Doc 563    Filed 11/20/18    Ent. 11/20/18 15:40:34   Pg. 9 of 9
